Citation Nr: 1402836	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-31 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1984 to August 1994.  In a September 1999 administrative decision, it was determined that the period of active service from September 27, 1991 to August 26, 1994, was dishonorable. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas, which granted service connection and assigned a noncompensable rating for PTSD, effective August 28, 2008.  In a September 2013 rating decision, the RO increased the rating to 10 percent, effective August 28, 2008. 

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence. 


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial 30 rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in March 2012.  The VA examination is sufficient, as it is based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II. Analysis

The Veteran asserts that he is entitled to a higher initial rating for his PTSD.

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, PTSD is evaluated as 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a veteran's service-connected mental condition that affect the level of occupational or social impairment.  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In August 2007, the Veteran attempted to reopen a claim of service connection for an acquired psychiatric disorder.  Evidence submitted at that time included his statement that he was having a hard time at work and had been punished by his supervisors for failing to work as scheduled.  The Veteran indicated he was unable to talk to his employers about it.  Attached to the statement were copies of disciplinary letters from his employer; one of which noted that he had been given nine such letters from April 2003 to July 2007.  The claim was reopened by the Board in a June 2011 decision and remanded for further development.  In the April 2012 rating action on appeal, the RO granted service connection and assigned an initial rating, effective August 2008.

A November 2007 VA Treatment Plan Note included a diagnosis of PTSD and a goal of reducing anxiety symptoms associated with life trauma.  

An April 2008 VA treatment record notes the Veteran was treated for PTSD in 2005.  Since then he has had problems working due to fear, paranoia, problems being around people, and problems with concentration.  The Veteran reported nightmares, daily intrusive thoughts and feelings, and flashbacks several times a week.  He had few friends and could not stand crowds.  He was hyperirritable, easily startled and had problems getting to sleep.  He also had some hallucinations and delusions.  It was noted that "the above has hampered his work and he cannot carry a full time job.  Human Resources at [his employer] are worried and he may be let go."  On mental status examination, he was noted to be mostly coherent but inappropriate affect.  

In a January 2012 letter to the Veteran's representative, a VA psychiatrist noted that he had seen the Veteran on several occasions, including the date of the letter.  The psychiatrist note of that session indicated that the Veteran was seen for evaluation of medication and psychotherapy.  The Veteran was noted to be able to work and that he lives alone.  The Veteran reported nightmares three times a week, suspiciousness, intrusive thoughts, discomfort in crowds, exaggerated startle response, and sleeping difficulties.  The psychiatrist noted that these symptoms affect the Veteran's social life, but he has made friends.  It was also noted that "[a]t this point he can work but that could change over time."  His wife of 18 years was deceased.  

The psychiatrist went on to provide answers to questions posed by the Veteran's representative.  It was the psychiatrist's opinion that the Veteran suffered PTSD as a result of a specific stressor detailed by the psychiatrist.  

The Veteran was afforded a VA initial PTSD examination in March 2012 which yielded diagnoses of PTSD and schizoaffective disorder.  The examiner noted that it is possible to differentiate the symptoms that are attributable to each diagnosis.  The examiner assigned a GAF score of 55 and noted the Veteran struggles with ongoing mental health issues of "at least moderate severity."  He is employed full-time, but it is notable that he works in a very isolated job after hours.  His social support system is largely through his church.  

The Veteran's symptoms of PTSD included intrusive re-experiencing symptoms (nightmares, psychological and physiological distress when triggered); avoidance and numbing symptoms(avoiding thoughts, feelings and reminders of his trauma); diminished interest in formerly pleasurable activities; feelings of estrangement and detachment from others; hyperarousal symptoms (sleep difficulty, exaggerated startle response, difficulty concentrating and hypervigilance).  The primary symptoms of schizoaffective disorder included recurring auditory hallucinations (mild intensity) and recurrent depressive episodes (of variable intensity).  

The examiner characterized the Veteran's level of occupational and social impairment as "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner further indicated that it is not possible to differentiate what portion of the occupational and social impairment is caused by each mental disorder.  "This hard-working Veteran does have multiple diagnoses, but is fully able to work (and indeed, desires to work), and has arranged a social support network with which he is pleased.  Thus, regarding the specific question above, there is not currently impairment per se upon which to comment."  

On clinical examination, the Veteran reported that he has held a full-time custodial job for the last eight months.  With regard to treatment, he reported that he has been trying to attend outpatient appointments at the Mental Health Clinic but work has kept him busy and appointments have been difficult to manage.  He has been getting supportive help from his church and the hospice organization that helped care for his wife.  He is not taking any psychiatric medication.  His wife died in July 2011.  

The examiner noted the Veteran suffered the following symptoms:  depressed mood, anxiety, panic attacks that occur weekly or less often, disturbances of motivation and mood, and suicidal ideation.  The examiner noted that the Veteran has also reports that he hears voices, which the examiner attributed to the schizoaffective disorder.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for an initial 30 percent disability evaluation for the entire rating period on appeal.  The Veteran has been diagnosed with PTSD and schizoaffective disorder.  The March 2012 VA examiner specifically detailed symptoms related to each disorder and the Board will consider the effects of the symptoms related to PTSD only.  Mittleider v. West, 11 Vet. App. 181 (1991).  

The Board finds that the Veteran's psychiatric symptoms related to PTSD have been relatively consistent, and that the 30 percent evaluation takes into account the Veteran's social and occupational impairment for the entire initial rating period.  Throughout the initial rating period, the Veteran's PTSD has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The symptoms noted to be directly related to PTSD are depressed mood, anxiety, panic attacks that occur weekly or less often, disturbances of motivation and mood, and suicidal ideation.  The evidence does not show that the Veteran has demonstrated symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands, or impairment of memory, judgment or abstract thinking as a result of his PTSD. 

The Veteran has had disciplinary problems with employers but continued to work during the course of the appeal, albeit in an isolated setting.  In April 2008, a treatment provider noted the Veteran was hampered in his work by psychiatric symptoms, but that provider considered hallucinations and delusions among those symptoms; symptoms which have since been attributed to a nonservice-connected schizoaffective disorder.  

The March 2012 VA examiner commented that the symptoms of the Veteran's mental condition were not severe enough either to interfere with occupation and social functioning or to require continuous medication, but assigned a GAF score of 55 and noted he struggles with ongoing mental health issues of "at least moderate severity." The March 2012 GAF score of 55 is probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 51-60 contemplates moderate symptoms or moderate impairment in social or occupational functioning.  The Board finds that GAF score is consistent with the symptomatology shown in examination and treatment records.  The Board acknowledges that the Veteran complained of suicidal ideation, one of the symptoms listed in the criteria for a 70 percent rating, but the 30 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by all of his symptoms.

The Veteran has established a support system through his church, maintained an 18 year marriage until his wife died, works full-time and prays to get through stressful periods at his job.  Overall, during the appeal period, the weight of the evidence demonstrates that the Veteran's PTSD symptomatology more close approximates the schedular criteria for a 30 percent rating.  

The criteria for a disability rating of 50 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with reduced reliability and productivity and has not experienced symptoms contemplated by a 50 percent disability rating under Diagnostic Code 9411.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran is employed.  There is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.


ORDER

An initial disability rating of 30 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


